     Case 3:20-cr-00311-GPC Document 37 Filed 05/14/20 PageID.145 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
      UNITED STATES OF AMERICA,             Case No.: 3:20-CR-311-GPC
11
                  Plaintiff,
12          v.                              JUDGMENT AND ORDER GRANTING
13                                          THE UNITED STATES’ MOTION TO
                                            DISMISS THE COMPLAINT AND
      AUSTON KENDRICK,                      INDICTMENT
14
                  Defendant.
15
16
17         The United States’ Motion to Dismiss the Complaint and Indictment (ECF No. 36)
18 is hereby GRANTED. The Complaint (ECF No. 1) and Indictment (ECF No. 12) are
19 DISMISSED without prejudice.
20         IT IS SO ORDERED.
21
22
     Dated: May 14, 2020
23
24
25
26
27
28


30
